DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al. (US 2020/0026125).
Regarding claim 1, Robinson discloses a display device (see figure 18A, for instance) comprising: a spatial light modulator (48); a display polariser (210) arranged on a side of the spatial light modulator, the display polariser being a linear polarizer ([0389]); a first additional polariser (318B) arranged on the same side of the spatial light modulator as the display polarizer (210), the first additional polariser (318B) being a linear polarizer ([0389]); at least one first polar control retarder (300B) arranged between the first additional polariser (318B) and the display polarizer (210); a second 

Regarding claim 3, Robinson discloses a display device according to claim 2, wherein said first and second directions are perpendicular ([0028]-[0029]).
Regarding claim 4, Robinson discloses a display device according to claim 1, wherein said one of the surface alignment layers of the at least one first polar control retarder that is arranged to provide homogenous alignment in the adjacent liquid crystal material has a pretilt having a pretilt direction with a component in the plane of the layer of liquid crystal material in a first direction ([0028]-[0029]), and said one of the surface alignment layers of the at least one second polar control retarder that is arranged to provide homogenous alignment in the adjacent liquid crystal material has a pretilt having a pretilt direction with a component in the plane of the layer of liquid crystal material in a second direction, said first and second directions being anti-parallel ([0028]-[0029]).

Regarding claim 6, Robinson discloses a display device according to claim 1, wherein the switchable liquid crystal retarder of the at least one first polar control retarder (300B) has a retardance for light of a wavelength of 550 nm having a first 
Regarding claim 7, Robinson discloses a display device according to claim 1, wherein the switchable liquid crystal retarder of the at least one first polar control retarder (300B) and the switchable liquid crystal retarder of the at least one second polar control retarder (300A) each have a retardance for light of a wavelength of 550 nm in a range from 700 nm to 2500 nm ([0013]-[0019]).
Regarding claim 8, Robinson discloses a display device according to claim 1, wherein each of the at least one first polar control retarder (300B) and the at least one second polar control retarder (300A) further comprises at least one passive compensation retarder ([0013]-[0019]).
Regarding claim 9, Robinson discloses a display device according to claim 8, wherein each of the at least one passive compensation retarder ([0020]) of the at least one first polar control retarder and the at least one passive compensation retarder of the at least one second polar control retarder (300A) is arranged on the same side of the switchable liquid crystal retarder as the surface alignment layers that is arranged to provide homeotropic alignment in the adjacent liquid crystal material ([0014]-[0015]).
Regarding claim 10, Robinson discloses a display device according to claim 8, wherein the at least one passive compensation retarder ([0020]) of the at least one first polar control retarder (300B) and the at least one passive compensation retarder of the 
Regarding claim 11, Robinson discloses a display device according to claim 10, wherein the passive uniaxial retarder has a retardance for light of a wavelength of 550 nm in a range from −400 nm to −2100 nm ([0014]).
Regarding claim 12, Robinson discloses a display device according to claim 1, wherein the spatial light modulator (48) comprises an emissive spatial light modulator arranged to output light, the display polariser (218) is an output display polariser arranged on the output side of the emissive spatial light modulator, the second additional polarizer (318A) is arranged on the output side of the spatial light modulator outside the first additional polarizer (318B), and the at least one second polar control retarder (300A) is arranged between the first additional polariser (318B) and the second additional polarizer (318A).
Regarding claim 13, Robinson discloses a display device according to claim 12, wherein the emissive spatial light modulator (48) comprises an array of pixels arranged in a pixel layer, and the display device further comprises a parallax barrier forming an array of apertures, wherein the parallax barrier is separated from the pixel layer by a parallax distance along an axis along a normal to the plane of the pixel layer, each pixel being aligned with an aperture ([0217]; “wire grid polarisers”).
Regarding claim 14, Robinson discloses a display device according to claim 12, wherein the emissive spatial light modulator (48) and parallax barrier has an output luminance profile having a full width half maximum that is at most 40 degrees ([0489]).

Regarding claim 16, Robinson discloses a display device according to claim 15, wherein the backlight (20) has an output luminance profile having a full width half maximum that is at most 40 degrees ([0489]).
Regarding claim 17, Robinson discloses a display device according to claim 15, wherein: said display polariser (210) is an input display polariser arranged on the input side of the spatial light modulator (48); the first additional polarizer (318B) is arranged between the backlight (20) and the input display polarizer (210); and the second additional polarizer (318A) is arranged on the same side of the spatial light modulator (48) as the first additional polariser (318B) between the backlight (20) and the first additional polarizer (318B), and the at least one second polar control retarder (300A) is arranged between the first additional polarizer (318B) and the second additional polarizer (318A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        2/26/2022